DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference sign “918” referred to in paragraph 176.  The reference sign should be deleted or corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Objections
Claims 1, 11 and 21 objected to because of the following informalities:
In claim 1, on line 20 of the claim, after prediction insert --of--.  Similar correction should be made in claims 11 and 21.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 and 16 recites the limitation "wherein performing power curve-based filtering and event log-based filtering comprises" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 6 and 16 should be amended to depend from claims 5 and 15, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/228648 to Damgaard et al. (Damgaard).
Claim 1
With regard to receiving historical wind turbine component failure data and wind turbine asset data from one or more SCADA systems during a first period of time; Damgaard teaches receiving data related to a failure rate of a wind turbine component based on historic data and health value/health status information (page 4, lines 1-20; page 17, lines 24-26).
With regard to receiving first historical sensor data of the first period of time, the first historical sensor data including sensor data from one or more sensors of one or more components of any number of renewable energy assets, the first historical sensor data indicating at least one first failure associated with the one or more components of the renewable energy asset during the first time period; Damgaard teaches receiving data from sensors indicating failures of a wind turbine component (Fig. 1, sensors 9, 
With regard to determining healthy assets of the any number of renewable energy assets by comparing one or more signals from the one or more SCADA systems to known healthy operating signals; Damgaard teaches comparing data from a database with measured data to indicate health status (page 2, lines 25-28; page 4, lines 2-7; page 5, lines 7-20; page 17, lines 24-26). 
With regard to training at least one machine learning model to indicate a first set of the one or more number of renewable energy assets that may potentially fail and to indicate a second set of the one or more number of renewable energy assets that are operating within a healthy threshold; Damgaard teaches machine learning algorithms to predict failures enabling predictive maintenance (page 18, line 14 – page 19, line 2).
With regard to receiving first current sensor data of a second time period, the first current sensor data including sensor data from the one or more sensors of the one or more components of the any number of renewable energy assets; Damgaard teaches receiving data input from existing sensors (page 9, lines 25-27; page 13, lines 27-29; page 15, lines 18-23).
With regard to applying the at least one machine learning model to the current sensor data to generate a first failure prediction a failure of at least one component of the one or more components and to generate a list of renewable energy assets that are operating within a healthy threshold; Damgaard teaches that the monitoring algorithm, which is disclosed as being developed using machine language provides a health status of monitored components (page 15, lines 18-23).

With regard to generating and transmitting a first alert if comparing the first failure prediction to the trigger criteria indicates a failure prediction, the alert indicating the at least one component of the one or more components and information regarding the failure prediction; Damgaard teaches setting an alarm if the difference between a parameter and an estimated value exceeds a threshold (page 5, lines 7-20; page 26, lines 11-19).
With regard to updating a list of renewable energy assets to perform surveillance based on the list of renewable energy assets that are operating within a healthy threshold, Damgaard teaches updating a health status and updating a database to update reliability information (page 4, lines 5-7; page 15, lines 18-23; page 26, lines 4-9).
Claim 9
Damgaard teaches that receiving the first current sensor data of the second time period comprises receiving the first current sensor data from current SCADA systems (page 17, lines 24-26; page 32, lines 5-9).
Claim 11
Damgaard teaches at least one processor; and memory containing instructions, the instructions being executable by the at least one processor (page 14, lines 15-24; Fig. 4, data processor 23).

With regard to instructions to: receive first historical sensor data of the first period of time, the first historical sensor data including sensor data from one or more sensors of one or more components of any number of renewable energy assets, the first historical sensor data indicating at least one first failure associated with the one or more components of the renewable energy asset during the first time period; Damgaard teaches receiving data from sensors indicating failures of a wind turbine component (Fig. 1, sensors 9, wind components 1, wind turbine 2; page 2, lines 25-28; page 3, lines 30, 31; page 4, lines 16-20; page 12, lines 27-31).
With regard to instructions to: determine healthy assets of the any number of renewable energy assets by comparing one or more signals from the one or more SCADA systems to known healthy operating signals; Damgaard teaches comparing data from a database with measured data to indicate health status (page 2, lines 25-28; page 4, lines 2-7; page 5, lines 7-20; page 17, lines 24-26).
With regard to instructions to: train at least one machine learning model to indicate a first set of the one or more number of renewable energy assets that may potentially fail and to indicate a second set of the one or more number of renewable energy assets that are operating within a healthy threshold; Damgaard teaches machine 
With regard to instructions to: receive first current sensor data of a second time period, the first current sensor data including sensor data from the one or more sensors of the one or more components of the any number of renewable energy assets; Damgaard teaches receiving data input from existing sensors (page 9, lines 25-27; page 13, lines 27-29; page 15, lines 18-23).
With regard to instructions to: apply the at least one machine learning model to the current sensor data to generate a first failure prediction a failure of at least one component of the one or more components and to generate a list of renewable energy assets that are operating within a healthy threshold; Damgaard teaches that the monitoring algorithm, which is disclosed as being developed using machine language provides a health status of monitored components (page 15, lines 18-23).
With regard to instructions to: compare the first failure prediction to a trigger criteria; Damgaard teaches comparing a residual to a component defined threshold (page 5, lines 7-20; page 26, lines 11-19).
With regard to instructions to: generate and transmitting a first alert if comparing the first failure prediction to the trigger criteria indicates a failure prediction, the alert indicating the at least one component of the one or more components and information regarding the failure prediction; Damgaard teaches setting an alarm if a if the difference between a parameter and an estimated value exceeds a threshold (page 5, lines 7-20; page 26, lines 11-19).

Claim 19
Damgaard teaches that receiving the first current sensor data of the second time period comprises receiving the first current sensor data from current SCADA systems (page 17, lines 24-26; page 32, lines 5-9).
Claim 21
With regard to receiving historical wind turbine component failure data and wind turbine asset data from one or more SCADA systems during a first period of time; Damgaard teaches receiving data related to a failure rate of a wind turbine component based on historic data and health value/health status information (page 4, lines 1-20; page 17, lines 24-26).
With regard to receiving first historical sensor data of the first period of time, the first historical sensor data including sensor data from one or more sensors of one or more components of any number of renewable energy assets, the first historical sensor data indicating at least one first failure associated with the one or more components of the renewable energy asset during the first time period; Damgaard teaches receiving data from sensors indicating failures of a wind turbine component (Fig. 1, sensors 9, wind components 1, wind turbine 2; page 2, lines 25-28; page 3, lines 30, 31; page 4, lines 16-20; page 12, lines 27-31).

With regard to training at least one machine learning model to indicate a first set of the one or more number of renewable energy assets that may potentially fail and to indicate a second set of the one or more number of renewable energy assets that are operating within a healthy threshold; Damgaard teaches machine learning algorithms to predict failures enabling predictive maintenance (page 18, line 14 – page 19, line 2).
With regard to receiving first current sensor data of a second time period, the first current sensor data including sensor data from the one or more sensors of the one or more components of the any number of renewable energy assets; Damgaard teaches receiving data input from existing sensors (page 9, lines 25-27; page 13, lines 27-29; page 15, lines 18-23).
With regard to applying the at least one machine learning model to the current sensor data to generate a first failure prediction a failure of at least one component of the one or more components and to generate a list of renewable energy assets that are operating within a healthy threshold; Damgaard teaches that the monitoring algorithm, which is disclosed as being developed using machine language provides a health status of monitored components (page 15, lines 18-23).

With regard to generating and transmitting a first alert if comparing the first failure prediction to the trigger criteria indicates a failure prediction, the alert indicating the at least one component of the one or more components and information regarding the failure prediction; Damgaard teaches setting an alarm if the difference between a parameter and an estimated value exceeds a threshold (page 5, lines 7-20; page 26, lines 11-19).
With regard to updating a list of renewable energy assets to perform surveillance based on the list of renewable energy assets that are operating within a healthy threshold, Damgaard teaches updating a health status and updating a database to update reliability information (page 4, lines 5-7; page 15, lines 18-23; page 26, lines 4-9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damgaard.
Claim 2

Claim 12
Damgaard teaches all the limitations of claim 11 upon which claim 12 depends.  Damgaard does not teach instructions to perform a quality check and apply an availability filter to the historical sensor data.  Damgaard further teaches filtering data to remove undesirable data such as outliers before sending to the algorithm (page 2, lines 18-23; page 14, lines 6-10), and using available historic data (page 6, lines 6-10).  The Examiner takes Official Notice that it is well known to pre-process data for quality using the available data before using the machine-learning model.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine monitoring, as taught by Damgaard, to include pre-processing data for quality using the available data, because then as much accurate .
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damgaard in view of US Patent Application Publication 2018/0223812 to Krishna et al. (Krishna).
Claim 3
Damgaard teaches all the limitations of claim 1 upon which claim 3 depends.  Damgaard does not teach detecting missing sensor data and replacing the missing sensor data with a linear interpolation.  Krishna teaches generating missing data using interpolation (par. 54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine monitoring, as taught by Damgaard, to include generating missing data using interpolation, as taught by Krishna, because then a more complete data set would have been available.
Claim 13
Damgaard teaches all the limitations of claim 11 upon which claim 13 depends.  Damgaard does not teach instructions to detect missing sensor data and replacing the missing sensor data with a linear interpolation.  Krishna teaches generating missing data using interpolation (par. 54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine monitoring, as taught by Damgaard, to include generating missing data using interpolation, as taught by Krishna, because then a more complete data set would have been available. 
Allowable Subject Matter
Claims 4, 5, 7-8, 10, 14, 15, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to correct any minor informalities and in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, to correct any minor informalities, and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2017/0074250 to Yu et al. teaches wind turbine condition monitoring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864